567 So. 2d 59 (1990)
Patrick JAMES, Appellant,
v.
STATE of Florida, Appellee.
No. 88-3176.
District Court of Appeal of Florida, Fourth District.
October 3, 1990.
Richard L. Rosenbaum of the Law Offices of Richard L. Rosenbaum, Fort Lauderdale, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and John M. Koenig, Jr., Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
We affirm the convictions of appellant, except with respect to one of the two counts of burglary with a battery. The state concedes it is error to convict on both counts because only a single entry was proved. Troedel v. State, 462 So. 2d 392 (Fla. 1984).
The appellant also complains of scoresheet errors. We hold that it was error to include points for subsequent offenses, and for the one burglary with a battery count which we reverse. See Florida Rule of Criminal Procedure 3.701(d)(5)(a); Torres v. State, 544 So. 2d 1100 (Fla.2d DCA 1989). We do not find error in the remaining points raised. Although even with the exclusion of these points appellant's total still far exceeds the minimum to place him in the life in prison range, we nevertheless remand for correction of the scoresheet and resentencing. Appellant is entitled to be sentenced based on an accurate scoresheet. Ratushinak v. State, 517 So. 2d 749 (Fla. 4th DCA 1987).
Affirmed in part; reversed in part and remanded for further proceedings.
DOWNEY, GUNTHER and WARNER, JJ., concur.